Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This office action is in response to claims filed on 04/22/2020
Claims 1-20 are pending and rejected; claims 1, 8 and 15 are independent claims

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hydro et al. US Pub. No. 2021/0141929 A1 (hereinafter Hydro) in view of Brannon et al. US Pub. No. 2020/0167501 A1 (hereinafter Brannon).

Hydro teaches:
As to claim 1, a computer-implemented method for verifying a request for personal information (see Hydro ¶32, once a request is received, the case management system 86 may be 
receiving, by a server computing system, a request for personal information associated with a requester, the request sent based on a government regulation related to consumer privacy rights, the request including a first identifier provided by the requester, the personal information stored in one or more databases based on one or more past transactions engaged between the requester and an entity associated with the one or more databases (see Hydro Fig. 9 box 142, ¶¶ 32-35 109, includes receiving a request from a client to perform a privacy service with respect to data records [i.e. one or more past transaction] associated with the client, as indicated in block 142... data records, for example, may be stored in one or more databases throughout a network);
verifying, by the server computing system, identity of the requester using at least the second identifier (see Hydro ¶¶30-35, knowledge-based authentication, two-factor authentication, and additional verifications that facilitate the verification of a user,… when a client's identification is verified, the user 82 may request access to the personal information of the client); and 
based on successfully verifying the identity of the requester: generating, by the server computing system, a notification indicating that the request for the personal information is accepted (see Hydro ¶36, in response to the results that were found, the user 82 can perform various actions, depending on the client's authorization; ¶95, the risk obfuscation module 130 may be configured to write a pass/fail result to the ledger 122); and 
searching, by the server computing system, the one or more databases for the personal information of the requester based on one or more of the first identifier and the second identifier (see Hydro ¶110, find one or more occurrences of the data records appearing throughout the network [i.e. identifying a second records/identifier], as indicated in block 146…. multiple occurrences of the data records may be stored in multiple databases dispersed throughout the network… to determine that the data sources are legitimate and to determine that the data still exists in these data sources)
Even though Hydro teaches:
searching, by the server computing system, the one or more databases using second identifier stored in the one or more databases by the entity based on the one or more transactions (see Hydro ¶110, find one or more occurrences of the data records appearing throughout the network [i.e. identifying a second records/identifier], as indicated in block 146…. multiple occurrences of the data records may be stored in multiple databases dispersed throughout the network… to determine that the data sources are legitimate and to determine that the data still exists in these data sources); trial 
Hydro does not explicitly teach but the related art Brannon teaches::
searching, by the server computing system the first identifier to identify a second identifier related to the first identifier (see Brannon ¶461, the system is configured to scan the one or more databases by searching for particular data fields comprising one or more pieces of information that may include personal data. The system may, for example, be configured to scan and identify one of more pieces of personal data such as: (1) name; (2) address; (3) telephone number; (4) e-mail address; (5) social security number…¶462,  in response to discovering one or more pieces of personal data in a particular storage location, identify one or more associations between the discovered pieces of personal data).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the performing actions on personal data stored in multiple databases disclosed by Hydro to include the data processing user interface monitoring systems and related methods, as thought by Brannon. A person of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success because, personally identifiable information (PII), which may be information that directly (or indirectly) identifies an individual or entity include names, addresses, dates of birth, social security numbers, and biometric identifiers such as a person's fingerprints or picture are useful for improved systems and methods to manage personal data in a manner that complies with policies, as taught by Brannon.

further comprising verifying, by the server computing system, that the requester is associated with the first identifier (see Brannon ¶328, personal data may include, for example: (1) the name of a particular data subject (which may be a particular individual); (2) the data subject's address; (3) the data subject's telephone number… ¶332, responding to one or more data access requests by an individual).

As to claim 3, the combination of Hydro and Brannon teaches the method of claim 2, further comprising verifying, by the server computing system, that the requester is associated with the second identifier (see Brannon ¶328, personal data may include, for example: (1) the name of a particular data subject (which may be a particular individual); (2) the data subject's address; (3) the data subject's telephone number… ¶332, responding to one or more data access requests by an individual).

As to claim 4, the combination of Hydro and Brannon teaches the method of claim 3, further comprising: searching, by the server computing system, the one or more databases using the first identifier and the second identifier to find one or more data points associated with the requester; forming, by the server computing system, a first question using a first data point from the one or more data points; and verifying, by the server computing system, the identity of the requester using at least the first question (see Brannon ¶461, scan and identify one of more pieces of personal data such as: (1) name; (2) address; (3) telephone number; (4) e-mail address; (5) social security number; (6) information associated with one or more credit accounts (e.g., credit card numbers); (7) banking information; (8) location data; (9) internet search history…; ¶718, the system may verify the age of a data subject in response to prompting the data subject to provide identifying information of the data subject (e.g., via a response to one or more questions); ¶630, the system is configured to perform these testing steps until at least a particular number of data points regarding each interface have been collected (e.g., a sufficiently large sample size, a predefined number of tests, etc.).

determining, by the server computing system, location where the personal information is stored in the one or more databases; and performing, by the server computing system, said searching for the second identifier and for the one or more data points based on the determined location of the personal information in the one or more databases (see Brannon ¶385, one or more inventory attributes may comprise one or more other pieces of information such as, for example: (1) the type of data being stored by the first data asset; (2) an amount of data stored by the first data asset; (3) whether the data is encrypted; (4) a location of the stored data (e.g., a physical location of one or more computer servers on which the data is stored)).

As to claim 6, the combination of Hydro and Brannon teaches the method of claim 5, wherein the one or more databases comprises a database associated with the entity and at least one database associated with a third-party service associated with the entity. (see Hydro ¶31, personal records and other information pertaining to an individual may be stored in one or more databases 88, files, etc., which may be accessible to various systems in communication with the network 84)

As to claim 7, the combination of Hydro and Brannon teaches  the method of claim 6, further comprising: transmitting, by the server computing system, a notification to the requester indicating that the request for the personal information is denied based on failing to verify the identity of the requester (see Hydro ¶36, in response to the results that were found, the user 82 can perform various actions, depending on the client's authorization; ¶95, the risk obfuscation module 130 may be configured to write a pass/fail result to the ledger 122).
As to independent claim 8, this claim directed to a system executing the method of claim 1; therefore, it is rejected along similar rationale.
As to independent claim 15, this claim directed to a computer program product comprising computer-readable program code to be executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code including instructions to execute the method of claim 1; therefore, it is rejected along similar rationale.
As to dependent claims 9-14 and 16-21,  these claims contain substantially similar subject matter as claim 2-7; therefore, they are rejected along the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGA WOLDEMARIAM/Examiner, Art Unit 2433                 

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433